HOLDAWAY, Chief Judge,
concurring in the result:
I concur in the result. The accused elected to be tried by the military judge without *656members. Any issue concerning the selection process of members by the convening authority was therefore waived. I certainly would not permit the accused to avoid waiver by vague and self-serving out of court statements that the court was perceived as “severe” (whatever that means) therefore he selected a judge-alone forum. He expressed no such concern at the trial when questioned about his decision.
I note one other item, parenthetically. Had I found it necessary to reach the issue of CPT Fierst’s conduct and its possible prejudicial effect on the trial, I would have found it helpful had the DuBay hearing inquired more deeply as to CPT Fierst’s understanding of what he meant by “hardliners” and “soft-liners.” I am somewhat bemused, based on thirty years’ service in every conceivable job a person could have in the military justice system, that an adjutant general captain in a divisional headquarters could possibly have such a thorough understanding of the division personnel that he could have so easily sorted the people out in such convenient categories. He should have been forced to define his terms. Moreover, CPT Fierst, and to some degree the dissent, seem to make the unawarranted assumption that an officer who believes in “hard discipline” could not try a case fairly. If that were so, few officers in a combat division (or any other command for that matter) would be eligible to sit. In short, “firmness” and “fairness” are not mutually exclusive, CPT Fierst to the contrary notwithstanding.